Citation Nr: 1504261	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Propriety of a reduction for hearing loss from 50 percent to 30 percent disability.

2. Entitlement to a rating in excess of 50 percent for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned in a March 2014 video-hearing.  A transcript was reviewed.

The issue of entitlement to a rating in excess of 50 percent for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The record does not show actual improvement in the hearing loss disability compared to evidence considered at the time of the last rating decision.


CONCLUSION OF LAW

The reduction in the rating for hearing loss from 50 percent to 30 percent, effective December 1, 2011, was improper, and restoration of the prior disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

For the reasons discussed below, the reduction in hearing loss rating was improper and the 50 percent rating should be restored.  See 38 C.F.R. §§ 3.105, 3.344, 4.85.  

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  

The 50 percent rating was assigned based on a January 2008 examination showing right ear speech recognition as 36 percent, left ear speech recognition as 44 percent, and average puretone threshold of 63.75 decibels in both ears.  The record contains three hearing loss evaluations after the January 2008 examination.  However, the August 2011 private evaluation is not sufficient for VA rating purposes because it utilized the NU-6 speech recognition test, not the Maryland CNC.  38 C.F.R. § 4.85(a). The November 2011 private evaluation found right ear puretone threshold average of 60 decibels with 48 percent speech recognition and left ear puretone threshold average of 65 decibels with 56 percent speech recognition.  Finally, the November 2012 VA evaluation recorded right ear puretone threshold average of 70 decibels with 76 percent speech recognition and left ear puretone threshold average of 72 decibels with 68 percent speech recognition.  

The evidence does not show a sustained improvement in hearing loss.  To the contrary, the November 2012 evaluation shows more severe hearing loss in both ears based on puretone threshold averages.  The November 2011 evaluation also recorded a higher loss of decibels for left ear puretone threshold average.  The evaluations show increased speech recognition.  However, this evidence is in conflict with the increased severity shown by puretone averages.  Common sense suggests that a decreased ability to hear puretones would not result in an increase in speech recognition.  Moreover, the decreased puretone threshold averages weigh against the increased speech recognition so that the evidence is at least in equipoise as to whether there has been sustained improvement.  As such, the preponderance of the evidence does not demonstrate an actual improvement in hearing loss disability, and the reduction was improper.  See Brown, 5 Vet. App. at 421.
  

ORDER

Restoration of the 50 percent disability rating for service-connected hearing loss is granted.


REMAND

During the March 2014 Board hearing, the Veteran reported that his hearing loss was worse than at the time of the most recent, November 2012 examination.  An additional examination is necessary to measure the current level of disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA hearing loss examination.  The examiner should measure and record the Veteran's current level of hearing impairment and employ all appropriate tests.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


